 Case 18-10643-elf         Doc 175-10      Filed 06/09/21 Entered 06/09/21 11:56:17                  Desc
                                          COS Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:      Tatyana Mazik                               Case No. 18-10643-elf
                         Debtor
                                                        Chapter: 13
            Yuriy Mazik
                             Co-Debtor                  Judge: Eric L. Frank

            SN Servicing Corporation as          Hearing Date: June 22, 2021 at 9:30 am
            servicer for US Bank Trust National
            Association, as Trustee of the Lodge
            Series III Trust
            Movant
            v.

            Tatyana Mazik
            Yuriy Mazik
            William C. Miller - Trustee
                         Respondents


CERTIFICATE OF SERVICE FOR REPLY OF SN SERVICING CORP AS SERVICER
FOR US BANK TRUST, N.A., AS TRUSTEE OF THE LODGE SERIES III TRUST
  TO DEBTOR’S ANSWER TO MOTION FOR RELIEF FROM AUTOMATIC STAY
                     WITH AFFIRMATIVE DEFENSES

I certify that I served the above identified Reply to Debtor’s Answer to Motion for Relief with Affirmative
Defenses was served on the parties as specified on the attached list on

        The type(s) of service made on the parties (first-class mail, electronic notification, hand delivery,
or another type of service) was: First-Class Mail and Electronic Notification.

         If more than one method of service was employed, this certificate of service groups the
parties by the type of service. For example, the full name, email address, and where applicable
the full name of the person or entity represented, for each party served by electronic transmission
is listed under the heading “Service by NEF,” and the full name and complete postal address for
each party served by mail, is listed under the heading “Service by First-Class Mail.”
Case 18-10643-elf   Doc 175-10    Filed 06/09/21 Entered 06/09/21 11:56:17     Desc
                                 COS Page 2 of 3




EXECUTED ON: June 3, 2021
                                      By: _/s/Lorraine Gazzara Doyle________
                                      Lorraine Gazzara Doyle, Esq.
                                      FRIEDMAN VARTOLO LLP
                                      Attorneys for Movant
                                      1325 Franklin Avenue, Suite 230
                                      Garden City, New York 11530
                                      T: (212) 471-5100
                                      F: (212) 471-5150
                                      Bankruptcy@FriedmanVartolo.com
 Case 18-10643-elf           Doc 175-10    Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                                          COS Page 3 of 3




SERVICE LIST:


David A. Scholl, Esquire
Law Office of David A. Scholl
512 Hoffman Street
Philadelphia, PA 19148
Debtor’s Attorney

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
Trustee

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
U.S. Trustee

Tatyana Mazik
1269 Waller Dr.
Huntingdon Valley, PA 19006
Debtor

Yuriy Mazik
1269 Waller Dr.
Huntingdon Valley, PA 19006
Co-Debtor
